J-S18028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    NORMAN WILLIAMS JR.                        :
                                               :
                       Appellant               :       No. 422 MDA 2019

             Appeal from the PCRA Order Entered February 15, 2019
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0001173-2004


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                                  FILED JUNE 18, 2020

        Appellant, Norman Williams, Jr., appeals pro se from the order entered

in the Dauphin County Court of Common Pleas, which denied his serial petition

pursuant to the Post-Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

        In a prior appeal, this Court set forth the relevant facts and procedural

history of this case as follows:

           On February 16, 2004, Appellant was charged with second-
           degree murder and criminal conspiracy. … On January 10,
           2005, following a jury trial, Appellant was found guilty on
           both charges.      On February 28, 2005, the trial court
           sentenced Appellant to a term of life imprisonment without
           the possibility of parole on the second-degree murder
           conviction and a concurrent term of 12 to 24 years’
           incarceration for conspiracy. This Court affirmed Appellant’s
           judgment of sentence [on March 15, 2006], and our
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S18028-20


          Supreme Court denied his petition for allowance of appeal
          [on September 26, 2006].       See Commonwealth v.
          Williams, 898 A.2d 1136 (Pa.Super. 2006) (unpublished
          memorandum), appeal denied, [589 Pa. 721, 907 A.2d 1102
          (2006)].

          Appellant filed a pro se PCRA petition on January 10, 2007.
          The PCRA court appointed counsel, who filed an amended
          PCRA petition on April 3, 2007. Appointed counsel filed a
          motion to withdraw on July 23, 2007. The PCRA court
          granted counsel’s motion and issued notice of its intent to
          dismiss the PCRA petition without a hearing pursuant to
          Pa.R.Crim.P. 907. On August 24, 2007, the PCRA court
          dismissed Appellant’s petition and Appellant filed a notice of
          appeal on September 27, 2007. On July 17, 2009, this
          Court remanded the matter to determine whether Appellant
          had filed a timely notice of appeal from the denial of PCRA
          relief. See Commonwealth v. Williams, 981 A.2d 939
          (Pa.Super. 2009) (unpublished memorandum).                 On
          September 2, 2009, the PCRA court concluded that
          Appellant had filed a timely appeal from the dismissal of his
          PCRA petition. Nevertheless, on November 9, 2009, this
          Court vacated the [order denying PCRA relief and the order
          granting counsel’s motion to withdraw,] and remanded the
          matter, determining that counsel failed to satisfy the
          technical prerequisites of Turner/Finley,[1] and thus the
          PCRA court erred by granting counsel’s request to withdraw.
          See Commonwealth v. Williams, 988 A.2d 732
          (Pa.Super. 2009) (unpublished memorandum).

          Upon remand, Appellant filed a pro se motion for leave to
          amend his original PCRA petition. On December 9, 2010,
          the PCRA court appointed new counsel and granted
          Appellant leave to amend his PCRA petition. Appellant filed
          a counseled, supplemental PCRA petition on July 7, 2011.
          On August 2, 2011, the PCRA court issued notice of its intent
          to dismiss the petition without a hearing pursuant to
          Pa.R.Crim.P. 907. However, during the ensuing year, the
          PCRA court did not act. Appellant filed [another, separate]
          pro se PCRA petition on August 27, 2012, and [a] pro se
____________________________________________


1 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -2-
J-S18028-20


          praecipe for entry of judgment on November 29, 2013. On
          February 4, 2014, the PCRA court entered two separate
          orders dismissing Appellant’s counseled PCRA petition [of
          July 7, 2011] and his pro se petition [of August 27, 2012.
          The court also denied Appellant’s pro se praecipe for entry
          of judgment as moot.]

          Appellant filed a timely notice of appeal.                See
          Commonwealth v. Williams, 2015 WL 6666284, at *2
          (Pa.Super. 2015) [(unpublished memorandum)].               On
          September 4, 2015, this Court remanded the matter[,
          retained panel jurisdiction,] and directed the PCRA court to
          appoint new counsel with instructions to review Appellant’s
          [July 7, 2011] petition and either file an advocate’s brief or
          an application to withdraw and a “no-merit” letter[ which
          notifies Appellant of the petition to withdraw and advises
          Appellant of his appellate rights.2] Id. On September 9,
          2015, the [PCRA] court appointed new counsel, who
          subsequently filed a motion to withdraw for medical
          reasons, which the PCRA court granted on March 30, 2016.
          The PCRA court again appointed new counsel [on March 30,
          2016.]

Commonwealth v. Williams, 2017 WL 3910236, at *1-2 (Pa.Super. 2017)

(unpublished memorandum), appeal denied, 646 Pa. 24, 183 A.3d 351 (2018)

(some internal citations and footnotes omitted).

       On June 29, 2016, newly-appointed counsel filed another petition in the

PCRA court, reiterating the same claims raised in the prior July 7, 2011

supplemental petition.        At Appellant’s request, counsel filed an amended



____________________________________________


2 Specifically, this Court decided Appellant’s pro se August 27, 2012 petition
was a legal nullity because Appellant was still represented by counsel at the
time he filed it. With respect to the counseled July 7, 2011 petition, however,
this Court said counsel took no action on Appellant’s behalf aside from filing
the July 7, 2011 petition. Thus, this Court decided PCRA counsel, who was
still of record, had essentially abandoned Appellant on appeal.

                                           -3-
J-S18028-20


supplemental PCRA petition on July 28, 2016, raising additional allegations.

        On November 18, 2016, the PCRA court issued an order stating that

counsel’s June 29, 2016 and July 28, 2016 filings did not comport with the

directives of the Superior Court’s September 4, 2015 remand decision. In its

order, the PCRA court cited this Court’s remand decision, and instructed

counsel to: “(1) review [Appellant’s] counseled, supplemental PCRA petition

that was filed on July 7, 2011, and dismissed by the court on February 4,

2014; and (2) file either an advocate’s brief (appellate brief pertaining to the

2/4/14 dismissal of [Appellant’s] 7/7/11 PCRA Petition) or an application to

withdraw     and   a   “no-merit”   letter   consistent   with   the   dictates   of

Turner/Finley, including a letter, which notifies [Appellant] of the petition to

withdraw and advises him of his appeal rights.” (PCRA Court Order, dated

November 18, 2016, at 2 unpaginated).

        Counsel subsequently filed an advocate’s brief with this Court, raising

the same issues originally presented in the July 7, 2011 counseled,

supplemental PCRA petition. On September 7, 2017, this Court affirmed the

denial of Appellant’s first PCRA petition, and our Supreme Court denied

allowance of appeal on April 2, 2018.

        Appellant filed the current pro se serial PCRA petition on January 31,

2019. On February 15, 2019, the PCRA court denied Appellant’s petition as

untimely. Appellant timely filed a pro se notice of appeal on February 28,

2019.     On March 12, 2019, the court ordered Appellant to file a concise


                                       -4-
J-S18028-20


statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b);

Appellant timely complied on March 21, 2019.

      Appellant raises the following issues for our review:

          WHETHER THE PCRA COURT COMMITTED LEGAL ERROR IN
          FAILING TO ISSUE PRE-DISMISSAL NOTICE PURSUANT TO
          PENNSYLVANIA RULE OF CRIMINAL PROCEDURE 907(A),
          PRIOR TO DISMISSING…APPELLANT’S [CURRENT] PCRA
          PETITION, IN ORDER TO ALLOW…APPELLANT OPPORTUNITY
          TO SEEK LEAVE TO AMEND HIS [CURRENT] PCRA
          PETITION…?

          WHETHER THE PCRA COURT COMMITTED LEGAL ERROR IN
          FAILING TO FIND THAT…APPELLANT’S GOVERNMENTAL
          INTERFERENCE CLAIM WAS TIMELY AND COLORABLE,
          WHERE…APPELLANT PROVIDED CLEAR AND CONVINCING
          EVIDENCE THAT THE [PCRA] COURT IN HIS INITIAL PCRA
          PROCEEDING FAILED TO [DISPOSE OF] CERTAIN
          APPELLATE CLAIMS…APPELLANT SOUGHT TO HAVE
          PRESERVED AND RULED UPON FOR EXHAUSTION LATER IN
          A FEDERAL HABEAS CORPUS PROCEEDING, AND FURTHER
          THAT    PCRA   COUNSEL    RENDERED     INEFFECTIVE
          [ASSISTANCE] FOR FAILING TO ADDRESS THIS ISSUE ON
          COLLATERAL REVIEW WITH THE SUPERIOR AND SUPREME
          COURTS OF PENNSYLVANIA?

          WHETHER THE PCRA COMMITTED LEGAL ERROR IN
          FINDING THAT…APPELLANT’S [CURRENT] PCRA PETITION
          WAS UNTIMELY FILED PURSUANT TO THE AMENDMENTS OF
          42. PA.C.S.[A. §] 9545(B)(2) VIA (SENATE BILL 915)?

(Appellant’s Brief at iii).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v. H.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d

319 (2008). This Court grants great deference to the findings of the PCRA

                                     -5-
J-S18028-20


court if the record contains any support for those findings. Commonwealth

v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932

A.2d 74 (2007). We give no such deference, however, to the court’s legal

conclusions. Commonwealth v. J. Ford, 44 A.3d 1190 (Pa.Super. 2012).

Further, a petitioner is not entitled to a PCRA hearing as a matter of right; the

PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact, the petitioner is not entitled to PCRA relief, and

no purpose would be served by any further proceedings. Commonwealth v.

Wah, 42 A.3d 335 (Pa.Super. 2012).

      In his issues combined, Appellant argues the PCRA court erred in

dismissing his current PCRA petition as untimely, where the court committed

“governmental interference” in 2016, following this Court’s September 4, 2015

remand decision. Specifically, Appellant alleges the PCRA court improperly

limited counsel to reviewing Appellant’s July 7, 2011 PCRA petition rather than

allowing counsel to raise additional claims in the PCRA court. Appellant further

argues that counsel (who was appointed on March 30, 2016) was ineffective

for failing to petition this Court to issue instructions to the PCRA court

expressly permitting her to file an amended petition on Appellant’s behalf

raising claims in addition to those presented in the July 7, 2011 PCRA petition.

As well, Appellant insists the PCRA court improperly denied his current petition

without issuing Rule 907 notice. Appellant concludes this Court should vacate

the order denying PCRA relief and remand for further appropriate proceedings.


                                      -6-
J-S18028-20


We disagree.

      As a preliminary matter, the timeliness of a PCRA petition is a

jurisdictional requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super.

2016). A PCRA petition, including a second or subsequent petition, shall be

filed within one year of the date the underlying judgment of sentence becomes

final. 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence is deemed final “at

the conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

      Generally, to obtain merits review of a PCRA petition filed more than

one year after the sentence became final, the petitioner must allege and prove

at least one of the three timeliness exceptions:

         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).      A petitioner asserting a timeliness

exception must also file a petition within the relevant statutory window. 42


                                      -7-
J-S18028-20


Pa.C.S.A. § 9545(b)(2).

      “The proper question with respect to [s]ubsection 9545(b)(1)(i)’s

timeliness exception is whether the government interfered with Appellant’s

ability to present his claim and whether Appellant was duly diligent in seeking

the facts on which his claims are based.” Commonwealth v. Chimenti, 218

A.3d 963, 975 (Pa.Super. 2019), appeal denied, ___ A.3d ___, 2020 WL

1862083 (Pa. April 14, 2020) (internal citation omitted). In other words, an

appellant is required to show that he would have filed his claim sooner, if not

for the interference of a government actor. Commonwealth v. Staton, 646

Pa. 284, 184 A.3d 949 (2018).

      Instantly, this Court affirmed Appellant’s judgment of sentence on March

15, 2006, and our Supreme Court denied Appellant’s petition for an allowance

of appeal on September 26, 2006. Appellant sought no further review, so his

judgment of sentence became final on or about December 25, 2006, following

expiration of the 90-days to file a petition for writ of certiorari with the U.S.

Supreme Court. See U.S.Sup.Ct. Rule 13. Appellant filed his current PCRA

petition on January 31, 2019, which is patently untimely.

      To resolve his timeliness problem, Appellant attempts to invoke the

governmental interference exception to the PCRA time-bar.           Specifically,

Appellant claims the PCRA court committed “governmental interference” in

2016, following this Court’s September 4, 2015 remand decision, when it

precluded counsel from filing an amended petition in the PCRA court raising


                                      -8-
J-S18028-20


new claims. Appellant suggests the PCRA court misinterpreted this Court’s

remand decision by limiting the scope of counsel’s review.

      Nevertheless, this Court’s September 4, 2015 remand decision, which

retained panel jurisdiction, explicitly stated: “[W]e direct the PCRA court to

appoint new counsel and within 60 days of the date of the filing of this

memorandum, counsel is to (1) review [Appellant’s] counseled, supplemental

PCRA petition that was filed on July 7, 2011, and dismissed by the court on

February 4, 2014; and (2) file either an advocate’s brief or an application to

withdraw   and   a   “no-merit”   letter   consistent   with   the   dictates   of

Turner/Finley, including a letter, which notifies [Appellant] of the petition to

withdraw and advises him of his appeal rights.”           Commonwealth v.

Williams, 2015 WL 6666284, at *4 (Pa.Super. 2015) (unpublished

memorandum).

      Thus, contrary to Appellant’s assertion, this Court’s remand decision did

not anticipate further filings in the PCRA court.   Rather, this Court limited

counsel to reviewing Appellant’s July 7, 2011 petition for the purpose of filing

either an advocate’s brief or Turner/Finley brief on appeal, because prior

PCRA counsel had essentially abandoned Appellant for the appeal. The PCRA

court’s adherence to this Court’s remand instructions does not constitute

“governmental interference.” See 42 Pa.C.S.A. § 9545(b)(1)(i).

      Additionally, Appellant’s related claim of counsel’s ineffectiveness does

not satisfy the governmental interference exception to the PCRA time-bar.


                                     -9-
J-S18028-20


See Commonwealth v. Pursell, 561 Pa. 214, 749 A.2d 911 (2000)

(explaining claims relating to ineffectiveness of counsel for failing to raise

certain issues do not qualify for “governmental interference” exception to

PCRA time-bar, as term “governmental officials” does not include defense

counsel).    Thus, Appellant’s current petition remains time-barred, and the

PCRA court lacked jurisdiction to review it.3 See Zeigler, supra. Accordingly,

we affirm.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/2020




____________________________________________


3 Based on our disposition, Appellant’s challenge to the court’s failure to issue
Rule 907 notice merits no relief. See Commonwealth v. Taylor, 65 A.3d
462 (Pa.Super. 2013) (explaining that where PCRA petition is untimely, court’s
failure to issue Rule 907 notice is not reversible error).

                                          - 10 -